Proceeding under article 78 of the CPLR to review determinations of the State Liquor Authority dated October 8, 1971, canceling the special on-premises liquor licenses issued to petitioners. Determinations unanimously modified, on the law and in the exercise of discretion, to the extent of annulling said cancellations and substituting therefor a provision that the licenses of petitioners be suspended for 30 days and in the case of petitioner 260 Lounge, Inc., that in addition there be a forfeiture of bond; and as so modified, the determinations are confirmed, without costs and without disbursements. In our opinion, upon the record before us, cancellation of petitioners’ licenses was so disproportionate to the offenses committed by petitioners as to constitute an abuse of discretion, and the penalties should have been limited to the suspensions and forfeiture of bond as indicated herein. Concur — Nunez, J. P., Kupferman, Murphy, Steuer and Tilzer, JJ.